Case 2:19-cv-16875-MCA-LDW Document 21 Filed 08/21/20 Page 1 of 2 PageID: 134




                                         August 21, 2020

The Honorable Leda Wettre
United States District Court for the District of New Jersey
50 Walnut Street
Newark, NJ 07102

RE :POLYNICE v. NEW JERSEY DEP’T OF CORRECTIONS
Docket No. 2:19-CV-16875-MCA-LDW

Dear Judge Wettre:

        I represent Plaintiff Edwin Polynice. As we discussed at the recent case management
conference on August 13, 2020, Mr. Polynice had disappeared into “Temporary Housing” for
quite a bit of time, and I was not able to speak with him until August 14, 2020. When I spoke to
him, I discovered that he had been hospitalized for quite a bit of time and suffered dire personal
injury due (kidney failure) due to what appears to be the negligence and/or deliberate
indifference of employees working for or with the Department of Corrections. As such, I have
not been able to thoroughly finish amending the complaint by today, August 21, 2020, the day
called for by the case management order.

       I reached out to Chanell Branch, the Deputy Attorney General representing the
Defendants to request more time to file the Motion to Amend the Complaint but did not receive a
response. I tried to rush completion of the motion, but I do not think the rushed job would serve
anyone’s best interest.

       I am therefore requesting an extension until Tuesday, August 25, 2020 to file the motion
to amend the Complaint.
Case 2:19-cv-16875-MCA-LDW Document 21 Filed 08/21/20 Page 2 of 2 PageID: 135




                             Respectfully Submitted,




                             MICHAEL POREDA
